DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of CLAIMS 11-20 in the reply filed on 26 September 2022 is acknowledged.  
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Korean Application No. 2020-0051258, 2020-0051259, 2020-0051257, 2020-0061560, and 2021-0013669 was received on 25 May 2021 as required by 37 CFR 1.55.

Drawings
The drawings filed on 19 April 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "a predetermined reference value" in Lines 4-5 and 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai (US 5,995,126).
With regard to Claim 11, Imai discloses a printing apparatus (Fig. 1) comprising:
a printer including a thermal printhead (Abstract), and configured to perform printing on paper (Col. 1, Lines 10-21; Col. 5, Lines 10-20); storage configured to store a program for performing cleaning of the thermal print head (Col. 5, Lines 3-7; controlling means 80); and
a controller configured to control the printer to perform printing and to perform cleaning of the thermal print head by executing the program (Col. 5, Lines 3-7; controlling means 80; Col. 6, Lines 57-59);
wherein the controller starts cleaning of a thermal print head when a predetermined condition is satisfied (Col. 6, Lines 60 to Col. 7, Line 16), selects a cleaning method based on at least one the satisfied condition and previously stored information (Col. 7, Line 62 to Col. 8, Line 3; Claims 2 or 3), and 
cleans the thermal print head by driving at least one of heating elements (Col. 6, Lines 7-19), included in a plurality of recording elements constituting the thermal print head (Col. 4, Lines 24-30), according to the selected cleaning method (Col. 6, Lines 3-20).

With regard to Claim 12, Imai further discloses wherein the controller determines whether a time elapsed or a length of paper printed after performance of a predetermined specific operation exceeds a predetermined reference value (Col. 2, Lines 55-63), and starts cleaning of the thermal print head when it is determined that the predetermined reference value is exceeded (Col. 2, Lines 55-63).

With regard to Claim 13, Imai further discloses wherein the controller determines whether a predetermined specific operation has occurred for the printing apparatus, and starts cleaning of the thermal print head when it is determined that the predetermined specific operation has occurred (Col. 6, Line 60 to Col. 7, Line 3).

With regard to Claim 19, Imai further discloses wherein: the cleaning method is any one or a combination of two or more of a full-dot method of simultaneously driving all the heating elements included in the plurality of recording elements, a group method of dividing the plurality of recording elements into two or more groups and then driving heating elements included in recording elements for each group, a stop method of driving at least one of the heating elements includes in the plurality of recording elements while stopping transfer of the printing paper, a multi-pulse method of applying a multi-pulse signal to at least one of the heating elements included in the plurality of recording elements, and a roller movement method of performing cleaning in a state in which a driving shaft of a pressing roller that presses the printing paper against the thermal print head has been moved  (Col. 2, Lines 28-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Imai, in view of Kato (EP 3372414 A1).
With regard to Claim 14, Imai further discloses manually activating the cleaning mode (Col. 6, Line 60-67), however Imai does not explicitly disclose wherein the predetermined specific operation is at least one of reception of an input requesting the cleaning, opening/closing of a cover of the printing apparatus, turning on/off of power of the printing apparatus, occurrence of an error in the printing apparatus, and an operation of maintenance of the printing apparatus.
The secondary reference of Kato discloses wherein the predetermined specific operation is at least one of reception of an input requesting the cleaning (¶0014), opening/closing of a cover of the printing apparatus, turning on/off of power of the printing apparatus, occurrence of an error in the printing apparatus, and an operation of maintenance of the printing apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cleaning request input of Kato, with the printing apparatus of Imai, in order to enter into a cleaning mode via operation of a switch, as taught by Kato (¶0014).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 15 is that applicants claimed invention includes a printing apparatus wherein an intensity of cleaning of the thermal print head includes a plurality of stages; and
when a user requests cleaning of the thermal print head, the controller starts cleaning of the thermal print head only when the user does not request performance of cleaning of an intensity higher than a predetermined reference value a predetermined number of times or more within a predetermined period of time.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 16 is that applicants claimed invention includes a printing apparatus wherein the controller periodically performs cleaning of the thermal print head from a time when the thermal print head is replaced; and as an amount of printing accumulated from the time when the thermal print head is replaced increases, an interval at which cleaning of the thermal print head is performed becomes shorter.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 USC 112 is remedied.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 17 is that applicants claimed invention includes a printing apparatus wherein the controller starts cleaning of the thermal print head only when the predetermined condition is satisfied and an amount of remaining paper is equal to or larger than  predetermined reference value or a remaining lifespan of the thermal printhead is equal to or longer than a predetermined reference value.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 18 is that applicants claimed invention includes a printing apparatus wherein the controller checks a number of damaged ones of the heating elements included in the thermal print head for each predetermined amount of printing, and starts cleaning of the thermal print head only when the found number is smaller than a predetermined reference value.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 19 is that applicants claimed invention includes a printing apparatus wherein the cleaning method is any one or a combination of two or more of a full-dot method of simultaneously driving all the heating elements included in the plurality of recording elements, a group method of dividing the plurality of recording elements into two or more groups and then driving heating elements included in recording elements for each group.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 20 is that applicants claimed invention includes a printing apparatus wherein the controller drives only the second heating element for the performance of the cleaning.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato (EP 3 372 414 A1) – discloses at least the limitations of claim 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853